Title: To John Adams from George Hay, 12 August 1823
From: Hay, George
To: Adams, John


				
					Sir—
					Washington. Aug. 12. 1823.
				
				I take the liberty, of putting into your hands, the inclosed essay, under the signature of Phocion. The subject, it is believed; is worthy of your serious consideration. The communication to me of the result of  your reflections would be gratefully received.I have by the mail of today, transmitted a copy of this essay to Mr. Jefferson, and a copy also to Mr. Madison. I have never applied, until this moment, to either of them, to obtain a knowledge of their opinions on any subject of public discussion. The importance of this Subject, will, I trust, justify in their opinion, my application to them. I anticipate the like indulgence from you.You will take it for granted, that no use is to be made of your letter, or rather of your name, except what is authorised by yourself.I beg you to receive this letter as a proof of the very high consideration & respect, with which, I am, / yr. mo: ob. Svt.
				
					Geo: Hay—
				
				
			